COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Powell


VITERI CONSTRUCTION MANAGEMENT, INC. AND
 ERIE INSURANCE EXCHANGE
                                                                MEMORANDUM OPINION *
v.     Record No. 2355-08-1                                         PER CURIAM
                                                                  FEBRUARY 10, 2009
FAITH L. WILSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Daniel E. Lynch; Laura W. Hays; Daniel E. Lynch & Associates, on
                 brief), for appellants.

                 (Byron A. Adams, on brief), for appellee.


       Viteri Construction Management, Inc. and its insurer (hereinafter referred to as

“employer”) appeal a decision of the Workers’ Compensation Commission awarding Faith L.

Wilson (claimant) permanent total disability benefits. Employer contends (1) claimant failed to

prove she sustained a loss of two body parts as required for an award under Code § 65.2-503(C);

(2) the commission erred in relying upon the opinion and permanency ratings of Dr. Roger

Phillips rather than Dr. Lawrence Shall; and (3) no credible medical evidence exists in the record

to support a finding of permanent and total disability. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Wilson v. Viteri Constr. Mgmt., Inc.,

VWC File No. 186-89-63 (Sept. 8, 2008). We dispense with oral argument and summarily




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-